Exhibit 10.1

 

AMENDMENT

 

THIS AMENDMENT is made and entered into as of December, 31, 2009, by and between
by and among Eagle Bancorp, Inc., a Maryland corporation (“Bancorp”), EagleBank,
a Maryland chartered commercial bank (the “Bank”), and Michael T. Flynn
(“Flynn”).

 

RECITALS:

 

WHEREAS, Bancorp, the Bank and Flynn are parties to an Amended and Restated
Agreement dated as of December 2, 2008 (the “2008 Agreement”); and

 

WHEREAS, the parties have mutually agreed to certain amendments to the 2008
Agreement, which the parties desire to set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.              Section 2.12 of the 2008 Agreement is amended by replacing
“December 31, 2009” with “August 31, 2011.”

 

2.              In all other respects, the provisions of the 2008 Agreement are
reaffirmed and ratified.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

EAGLE BANCORP, INC.

 

 

 

 

 

By: 

/s/ Ronald D. Paul

 

Name:

Ronald D. Paul

 

Title:  

Chief Executive Officer

 

 

 

 

EAGLEBANK

 

 

 

 

 

 

 

By: 

/s/ Ronald D. Paul

 

Name.

Ronald D. Paul

 

Title:  

Chief Executive Officer

 

 

 

 

MICHAEL T. FLYNN

 

 

 

 

 

/s/ Michael T. Flynn

 

--------------------------------------------------------------------------------